DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “vehicle type” is being interpreted in view of the specification and further in view of claims 34 and 44 and are therefore not indefinite based on this interpretation.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 recites the limitation "the starting location and the destination location".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 26-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional elements of a "navigation circuit", a "recognition circuit", a "processor", and "at least one machine-readable medium".  The additional elements as previously stated are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to transmit information does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements take individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective 


Claims 47-50 are further rejected under U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Official Gazette Notice 1351 OG 212, dated February 23, 2010 states "the broadest reasonable interpretation of a claim drawn to a computer readable medium...typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media." Given that claim is drawn to a computer program product or computer readable medium, those claims are construed to cover both transitory and non-transitory media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 34-36, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Masuda US 2017/0106864.

	Regarding claims 26, 36, and 47, Geelen discloses a system, method, and machine readable medium for vehicle navigation, the system comprising: 

a recognition circuit to determine a vehicle type based on received vehicle data (see page 6 lines 1-8, wherein the navigation device requests as input from a user an indication of a vehicle type and/or transport mode for which a route is to be completed and the list compromises a plurality of vehicle types); and 
a navigation circuit to: 
retrieve a navigation route between a starting location and a destination location (see page 7 lines 13-page 9 line 12, wherein a starting location and destination location are selected and a route is selected or chosen based on the starting destination and location);  
modify the navigation route based on the determined vehicle type (see page 7 line 13- page 9 line 12, wherein the route is modified and built based on the route selection criteria for the transport mode or vehicle as selected and furthermore, page 11 lines 7-22); and 
display a portion of the modified navigation route associated with a current location of the vehicle (see page 10 lines 29-33 and display 28).

Geleen further discloses providing an indication of a safe speed and a speed limit.  Geleen fails to explicitly disclose however Masuda teaches a vehicle control system wherein displaying information includes providing speed limit information based on the determined vehicle type (in paragraphs [0047-0049] and further in Figs. 20A-D and 21A, wherein the speed limit based on the type of vehicle is displayed to a user of a vehicle when the vehicle is traversing on a route).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as 

Regarding claims 34 and 44, the combination of Geleen and Masuda teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses the system, wherein the vehicle type is one of: an automobile, a motorcycle, a truck, a bus, a mini-van, an electric-powered vehicle, a tractor-trailer, or a semi-trailer (see page 6 lines 4-8).

Regarding claims 35 and 45, the combination of Geleen and Masuda teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses the system, wherein to modify the navigation route, the navigation circuit is to: determine the speed limit information associated with the vehicle type; and modify the navigation route based on the determined speed limit information (see page 6 line 30- page 9 line 20, wherein the restrictions based on speed limit between a truck and a car are utilized in determining the route and further the route is to be modified if these segments exist in a route and therefore, based on the speed limit associated with the vehicle type the overall route is modified so that each vehicle meets the requirements).

Regarding claim 46, the combination of Geleen and Masuda teaches the limitations of claim 36 as shown above. Geleen further discloses the method, further comprising: retrieving a time-based road usage restriction associated with a current location of the vehicle along the navigation route; and modifying the navigation route based on the time-based road usage restriction (see page 6 line 30- page 9 line 20, wherein the restrictions based on allowable passage and road closures depending on cargo currently being carried between a truck and a car are utilized in determining the route and further the route is to be modified if these segments exist in a route and therefore, based on the restrictions associated with the vehicle type the overall route is modified so that each vehicle meets the requirements).

s 27-29, 37-38, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Masuda US 2017/0106864 and further in view of Mielenz US 2016/0240082 A1.

Regarding claims 27, 37, and 48, the combination of Geleen and Masuda teaches the limitations of claims 26, 36, and, 47 as shown above.  Geleen further discloses the navigation circuit determines parking information along the navigation route (see page 11 line 29-page 12 line 5).   

Geleen fails to explicitly disclose however Mielenz teaches the system wherein: 

the recognition circuit determines dimensions of the vehicle based on the vehicle data (in at least paragraph [0060], wherein the geometry of a vehicle is ascertained); and 

the navigation circuit determines parking information, based on the vehicle dimensions (in paragraph [0060], wherein a parking lot for a current location of the vehicle is determined based on the geometry of the vehicle as well as a maneuverability parameter).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the parking determination as taught by Mielenz in order to reduce the likelihood of a collision while parking.

Regarding claims 28, 38, and 49, the combination of Geleen, Masuda, and Mielenz teaches the limitations of claims 27, 37, and 48 as shown above.  Geleen further discloses the system wherein to determine wherein to determine the parking information, the navigation circuit is to select a parking location from a plurality of available parking locations in the vicinity of the destination location (see page 11 line 29-page 12 line 5).   Geleen fails to explicitly disclose however Mielenz teaches selecting a parking location based on the vehicle dimensions and dimensions of parking spaces within the parking location (in paragraph [0060], wherein a parking lot for a current location of the vehicle is determined based on the geometry of the vehicle as well as a maneuverability parameter).  Mielenz further teaches 

Regarding claim 29, the combination of Geleen, Masuda, and Mielenz teaches the limitations of claim 27 as shown above. Geleen further discloses the system, wherein to retrieve the navigation route, the navigation circuit is to select the navigation route from a plurality of navigation routes based on the vehicle dimensions (see page 8 line 4-page 9 line 19, wherein a navigation device provides several routes and the routes are rated based on the preferability of the route which includes the type of transport mode/vehicle).  

Claims 30-31, 39-41 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Masuda US 2017/0106864 and Mielenz US 2016/0240082 A1
And further in view of Wu US 2016/0054144 A1.

Regarding claim 30, the combination of Geleen, Masuda, and Mienlenz teaches the limitations of claim 27 as shown above.  Geleen fails to explicitly disclose however Wu teaches the system wherein to modify the navigation route, the navigation circuit is to: determine a vehicle turning radius based on the vehicle dimensions; and modify the selected navigation route based on the vehicle turning radius, wherein the vehicle turning radius conforms to a maximum turning radius associated with the modified navigation route (in paragraphs [0030-0047] and Figs. 1-7).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the turning radius determination as taught by Wu in order to improve the reliability of a planned route.

Regarding claim 31, the combination of Geleen, Masuda, Mielenz, and Wu teaches the limitations of claim 30 as shown above.  Geleen fails to explicitly disclose however Wu teaches the system wherein 

Regarding claims 39 and 50, the combination of Geleen, Masuda, and Mielenz teaches the limitations of claims 37 and 48 as shown above.  Geleen further discloses the method, wherein the retrieved navigation route is associated with restrictions (see page 6 line 30- page 7 line 4).  Geleen fails to explicitly disclose however Wu teaches height and width restrictions (in paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the turning radius determination as taught by Wu in order to improve the reliability of a planned route.

Regarding claim 40, the combination of Geleen, Masuda, Mielenz and Wu teaches the limitations of claim 39 as shown above.  Geleen further discloses the method, wherein the retrieved navigation route is modified by said associated with restrictions (see page 6 line 30- page 7 line 4).  Geleen fails to explicitly disclose however Wu teaches modifying the navigation route based on the vehicle dimensions, wherein the vehicle dimensions conform to the height and width restrictions of the modified navigation route (in paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the turning radius determination as taught by Wu in order to improve the reliability of a planned route.

Regarding claim 41, the combination of Geleen, Masuda, and Mielenz teaches the limitations of claim 37 as shown above.  Geleen fails to explicitly disclose however Wu teaches the method, further comprising: determining a vehicle turning radius based on the vehicle dimensions; and modifying the selected navigation route based on the vehicle turning radius, wherein the vehicle turning radius conforms to a maximum turning radius associated with the modified navigation route (in paragraphs [0030-0047] .


Claims 32-33 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Masuda US 2017/0106864 and further in view of Aziz US 2014/0114565.

Regarding claims 32 and 42, the combination of Geleen and Masuda teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses inputting vehicle data.  Geleen fails to explicitly disclose however Aziz teaches the system, wherein the vehicle data includes a vehicle identification number (VIN) (in paragraph [0148]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the VIN as taught by Aziz in order to optimally assist and guide a plurality of vehicles.

Regarding claims 33 and 43, the combination of Geleen and Masuda teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses inputting vehicle data.  Geleen fails to explicitly disclose however Aziz teaches the system, wherein the vehicle data includes year, make and model of the vehicle (in paragraph [0148]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the VIN as taught by Aziz in order to optimally assist and guide a plurality of vehicles.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is described below.

-Simon US 2009/0243883 discloses information sent to the receiver inside the Commercial Vehicle would be visible on the receiver screen, audible, or both letting the driver know in writing, audible, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669